Title: To George Washington from James Gildart, 18 May 1764
From: Gildart, James
To: Washington, George

 

Sir
Leverpoole May 18th 1764

I am favoured wth yours of the 26 April Last year Accquainting me that the Six hhds of wc. you ⟨hav⟩e above the Acct Sales Ntt Proceeds £46.8.4¼ are to be braugt to the Credt of Master Custis in New Acct & that the balle due me from the Estate of the Late Coll Custis £17.9.8 you will Remitt me for wc. Shall be Noted Accordingly & as on the other Side you have a State of the Acct have it Stands wc. you will please to have noted Accord[ingl]y.
I wish it had been in my Power to have Rendd A more Agreeable Acct ⅌ Sales but from the lowness of the Marketts it was not. Should you be pleased to fav⟨o⟩ur me wth further Consignts of a few hhds of the Estates Tobo may depend Shall exert mySelf to Serve the Concerned As well in that as any other of your Comms. I wish wth you the Peace may be of along Continuance & that the Tobo Trade may revive & florish but am Sorry to Say I never Rememr it duller than Just Now & have been Concerned in it Upwards of thirty years in short the Importation exceeds the Consumpn but Surely the Growth of Hemp & Flax wth you will lessen it wc. I wish to See, you Gent. will no doubt find an advantage Cultiv. from those & am very Respy Sir Yr Most Obt

Jame. Gildart

